             l   FISHER &PHILLIPS LLP
                 SCOTT M. MAHONEY,ESQ.
             2
                 Nevada Bar No. 1099
             3
                 300 S. Fourth Street
                 Suite 1500
             4   Las Vegas, NV 89101
                 Telephone: (702)252-3131
             5   E-Mail Address: smahonev,~fisher~hillips.com
                 Attorneys for Defendants
             6
                 Ladah Law Firm and Ramzy Ladah
             7
                                       UNITED STATES DISTRICT COURT
             8
                                               DISTRICT OF NEVADA
             9
                 DEBORAH CARROLL, an individual;              ) Case No. 2:18-cv-00960-JCM-BNW
            10
                                         Plaintiff,              STIPULATION AND ORDER TO
            11                                                   EXTEND DISPOSITIVE
                 v.                                              MOTION DEADLINE
  0
  o         12
~
~~o
                                                                    (FOURTH REQUEST)
   Y°_' ~   13   LADAH LAW FIRM PLLC; and RAMZY
~~               LADAH;
   a~ ~     14
   ~' ~                                  Defendants
~ ~z
~ .~ ~;     1s
  ~~
     >      >6
                        The parties, by and through their respective counsel, hereby stipulate to extend
  o~
~ ~         17
                 the dispositive motion deadline in this case to August 19, 2019. This is the second
            18
                 request for this extension since the official close of discovery, although two prior
            19
                 requests were included in more general extensions of scheduling order deadlines.
            20
                        The extension is requested because Defendant, Ramzy Ladah, an attorney, was
            21
                 unavailable to give his deposition in the past several weeks because he had been
            22
                 preparing for an 8-10-week jury trial scheduled to start July 1. A settlement was
            23
                 reached on or about June 24, 2019, allowing for Mi•. Ladah's deposition to proceed in
            24
                 July. Any dispositive motion could not be tiled or responded to without the testimony
            25
                 of Mr. Ladah. Also, the parties have delayed the deposition of Ms. Lucia Sloan. Ms.
            26
                 Sloan is a former employee of Ladah Law Firm who is contemplating her own lawsuit
            27
                 against the firm. If she elects to proceed, then it may possible to have her deposition
            28
      1   testimony be common to both actions (as would also potentially be true of Mr. Ladah),

      2   promoting judicial economy.

      3    KEMP & KEMP                               FISHER &PHILLIPS LLP

      4

      5   By: /s/ James P. Kemp, Esq.                By: /s/ Scott M. Mahoney, Esq.
             7435 W. Azure Dr.                          300 South Fourth Street
      6      Suite 110                                  Suite 1500
        I    Las  Vegas, Nevada 89130                   Las Vegas, Nevada 89101
      7      Attorneys for Plaintiff                    Attorneys for Defendants
      8

      9                                      IT IS SO ORDERED:

     ~o
     ii                                      UNITED STATES MAGISTRATE JUDGE
~,
                                             Dated: June 26, 2019
     12

     13

     14

     is
     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28

                                                     -2-
          35637965.2
